DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘271  (JPH0792271B2) in view of Correa US 6330807 B1.
Re claim 1, JP ‘271 teach an air conditioner unit defining a vertical direction (fig 3), a lateral direction, and a transverse direction, the vertical direction, the lateral direction, and the transverse direction being mutually perpendicular (fig 3), the air conditioner unit comprising:; a blower fan (26) positioned in the indoor portion of the air conditioner unit, the blower fan operable to urge air into the indoor portion of the air conditioner unit through the inlet grille and to urge air out of the indoor portion of the air conditioner unit through the outlet grille; and an automatic louver assembly (fig 2) movable along the lateral direction between a first position and a second position, the automatic louver assembly configured to direct the air out of the indoor portion of the air conditioner unit through the outlet grille in a first direction when the automatic louver assembly is in the first position and to direct the air out of the indoor portion of the air conditioner unit through the outlet grille in a second direction when the automatic louver assembly is in the second position (see description noting the temperature naturally adjust the memory allow spring and therefore is considered automatic; page 1 last 25 lines, page 2).
 
JP ‘271 fail to explicitly teach details of the grilles which are noted to be well known in the art.
Correa teach an inlet grille (18) and an outlet grille (20) providing fluid communication between an indoor portion of the air conditioner and an ambient environment, and an automatic louver assembly operatively connected to the outlet grille (in the instant combination)  to provide structural coverings in the inlet and outlets.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the grilles as taught by Correa in the JP ‘271 invention in order to advantageously allow for protection of the inlet and outlets.

Re claim 2, JP ‘271 teach the automatic louver assembly comprises a louver (14), the louver disposed at a first angle relative to the outlet grille when the automatic louver assembly is in the first position, the first angle oblique to the lateral direction and the louver disposed at a second angle relative to the outlet grille which is different from the first angle and oblique to the lateral direction when the automatic louver assembly is in the second position (page 1 last 25 lines, page 2).
Re claim 10, JP ‘271 teach an air conditioner unit comprising: a blower fan (26), and an automatic louver assembly (fig 2) operatively connected to the outlet grille whereby air flowing through the outlet grille is directed in a first direction when the automatic louver assembly is in a first position and the air flowing through the outlet grille is directed in a second direction when the automatic louver assembly is in a second position (see description noting the temperature naturally adjust the memory allow spring and therefore is considered automatic; page 1 last 25 lines, page 2).
JP ‘271 fail to explicitly teach details of the grilles which are noted to be well known in the art.
Correa teach the blower fan comprising a blade assembly (30) and a motor (col 1 line 39) connected to the blade assembly; an inlet grille (18) upstream of the blower fan; an outlet grille (20) downstream of the blower fan to provide structural coverings in the inlet and outlets.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the grilles as taught by Correa in the JP ‘271 invention in order to advantageously allow for protection of the inlet and outlets.
Re claim 11, JP ‘271 teach  the air conditioner unit defines a vertical direction, a lateral direction, and a transverse direction, the vertical direction, the lateral direction, and the transverse direction being mutually perpendicular (fig 3), wherein the outlet grille extends generally along the lateral direction, and wherein the automatic louver assembly comprises a louver, the louver disposed at a first angle oblique to the lateral direction when the automatic louver assembly is in the first position and the louver disposed at a second angle which is different from the first angle and oblique to the lateral direction when the automatic louver assembly is in the second position (page 1 last 25 lines, page 2).



Allowable Subject Matter
Claims 3-9 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
The following is an examiner’s statement of reasons for allowance: the closest prior art JP ‘271 (JPH0792271B2) in view of Correa US 6330807 B1 teach the details of claims 1-2, yet fail to specifically teach “wherein the automatic louver assembly comprises a first cup which is concave in a first lateral orientation and a second cup which is concave in a second lateral orientation opposite the first lateral orientation, and wherein the automatic louver assembly is movable from a neutral position to the first position by directing a fluid flow to impinge on the first cup along the first lateral orientation and the automatic louver assembly is movable from the neutral position to the second position by directing the fluid flow to impinge on the second cup along the second lateral orientation”.
US 5626517 A teach cups in the louver assembly but is configured differently from the opposing concave cups.
The prior art fails to neither anticipate nor render obvious the applicants'  invention.  Thus the applicants'  invention is novel and non-obvious in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see reply, filed 5/03/2022, with respect to the restriction requirement have been fully considered and are persuasive.  The restriction requirement among species has been withdrawn. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8047016 B2, US 20100314569 A1, US 20040171345 A1, US 6729154 B2, US 20210018217 A1, US 20190376709 A1, US5044260A, KR20180068641A.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218.  The examiner can normally be reached on 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GORDON A JONES/            Examiner, Art Unit 3763